Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to an application filed February 5, 2019. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0097634 A1), in view of Gaitonde et al. (US 8,832,238 B2), and further in view of Kempf et al. (US 2004/0240669 A1).

With respect to claim 1, Uppal discloses a method comprising: 
at a network node (Figure 3B),
receiving a message comprising a data packet  ([0022], receiving a request from client) which includes:

decrypting the encrypted private information of the destination address based on a cryptographic key ([0020]-[0021], using a private key to decrypt the encrypted portions of DNS-level information), and
processing or forwarding the data packet to a destination server or cache based at least in part on the decrypted private information ([0013] and [0021], using decrypted network address of the DNS-level information to route data on the CDN);
Uppal does not explicitly teach a source address which includes an Internet Protocol (IP) client prefix assigned to a client;
	However, Gaitonde discloses a source address which includes an Internet Protocol (IP) client prefix assigned to a client (Abstract, DHCP parses communication to extract subnet prefix of the client’s address);
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Uppal with the teachings of 
	The combination of Uppal and Gaitonde does not explicitly teach the cryptographic key being derived based on a secret key associated with the service provider and the IP client prefix assigned to the client;
	However, Kempf discloses the cryptographic key being derived based on a secret key associated with the service provider and the IP client prefix assigned to the client (Abstract and [0012]-[0016], public key is generated using a router’s prefix and a host address value);
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Uppal and Gaitonde with the teachings of Kempf to generate a cryptographic key using a service provider key and a client IP prefix, in order to reduce any security threats to an IP address by using an identity based cryptosystem (Kempf, [0004]-[0005]).
With respect to claim 2, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Uppal discloses the method which is performed by a network node comprising a router or switch configured to forward the data packet to the destination server or cache based at least in part on the decrypted private information ([0011]-[0012], routers receiving requests and routing requests to destination devices).
With respect to claim 3, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Uppal discloses the method which is performed by a network node comprising a server configured to process the data packet 
With respect to claim 4, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Kempf further discloses the cryptographic key comprises a concatenation of the secret key associated with the service provider and the IP client prefix assigned to the client (Abstract and [0011]).
With respect to claim 6, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Uppal discloses the decrypted private information comprises a user identifier or a tenant identifier ([0016] and Figure 4, hint information may include information of a device).
With respect to claim 7, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Uppal discloses the private information comprises a content identifier (Abstract).
With respect to claim 8, the combination of Uppal, Gaitonde, and Kempf discloses the method of claim 1, wherein Uppal discloses the decrypted private information comprises a content identifier which identifies content to be accessed by the client (Abstract), and wherein the processing or forwarding comprises forwarding the data packet to a destination cache which includes the content ([0011]-[0012]).
With respect to claims 10-11, 13, 16, and 18, the network node and method of claims 10-11, 13, 16, and 18 do not limit or further define over the method of claims 1-3 and 6. The limitations of claims 10-11, 13, 16, and 18 are essentially similar to the limitations of claims 1-3 and 6. Therefore, claims 10-11, 13, 16, and 18 are rejected for the same reasons as claims 1-3 and 6.
With respect to claim 12, the combination of Uppal, Gaitonde, and Kempf discloses the network node of claim 10, wherein Gaitonde further discloses the source address which includes IP client prefix assigned to the client further comprises an IPv6 Dynamic Host Configuration Protocol - Prefix Delegation (DHCP-PD) prefix (IPv6 DHCP-PD prefix) (Abstract and Col. 2, lines 11-16, stateless IPv6 addresses determined on client nodes).
With respect to claim 14, the combination of Uppal, Gaitonde, and Kempf discloses the network node of claim 13, wherein Uppal discloses the client-specific service address is for use as a destination address in one or more subsequent client requests for the service or content ([0033]).
With respect to claim 15, the combination of Uppal, Gaitonde, and Kempf discloses the network node of claim 13, wherein Uppal discloses the one or more messages which include the client-specific service address includes a manifest file having a list of uniform resource indicators (URIs) for accessing content, wherein each one of one or more URIs of the manifest file includes or corresponds to the client-specific service address ([0033], DNS record data store for storing URIs).
With respect to claim 20, the combination of Uppal, Gaitonde, and Kempf discloses the network node of claim 13, wherein Uppal discloses the method which is performed by a catalog service node having a database for storing a plurality of secret keys in association with a plurality of different service providers ([0021] and [0052], a public key associated with a content server from pre-established list), wherein the secret key is retrieved from the database according to the service provider ([0021] and [0052], a public key associated with a content server from pre-established list).
Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0097634 A1), in view of Gaitonde et al. (US 8,832,238 B2) and Kempf et al. (US 2004/0240669 A1), and further in view of Nathanson (US 2018/0004933 A1).

With respect to claims 5 and 17, the combination of Uppal, Gaitonde, and Kempf does not explicitly teach wherein the decrypted private information comprises personally identifiable information (PII) or sensitive personal information (SPI);
However, Nathanson discloses the decrypted private information comprises personally identifiable information (PII) or sensitive personal information (SPI) ([0055], decrypting PII);
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Uppal, Gaitonde, and Kempf with the teachings of Nathanson to decrypted encrypted PII, in order obtain and process sensitive data.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uppal et al. (US 2018/0097634 A1), in view of Gaitonde et al. (US 8,832,238 B2) and Kempf et al. (US 2004/0240669 A1), and further in view of Vasamsetti (US 2007/0195788 A1).

With respect to claims 9 and 19, the combination of Uppal, Gaitonde, and Kempf does not explicitly teach wherein the unencrypted service information comprises bandwidth or Quality of Service (QoS) criteria, the method further comprising:
processing or forwarding the data packet in satisfaction of the bandwidth or QoS criteria;
However, Vasamsetti discloses the unencrypted service information comprises bandwidth or Quality of Service (QoS) criteria (Abstract and [0022], QOS policies for packet flow), the method further comprising:
processing or forwarding the data packet in satisfaction of the bandwidth or QoS criteria ([0022]);
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Uppal, Gaitonde, and Kempf with the teachings of Vasamsetti to include QOS or bandwidth information, in order process data packets without overloading content servers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807.  The examiner can normally be reached on Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 5, 2021